DETAILED ACTION
Claim 1-5 are allowed over the prior art of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the sealing strip (40), sealing ring (41), front end cover (46), visual window (43), loading shaft (39), and pressure plate (42) recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37” has been used to designate both axial pressure pipe and axial pressure passage. 
Figures 1 and 3 have incorrect margins. 37 CFR 1.84 Standards for drawings:
 (g) Margins. The sheets must not contain frames around the sight (i.e., the usable surface), but should have scan target points (i.e., cross-hairs) printed on two cater-corner margin corners. Each sheet must include a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch), a right side margin of at least 1.5 cm. (5/8 inch), and a bottom margin of at least 1.0 cm. (3/8 inch), thereby leaving a sight no greater than 17.0 cm. by 26.2 cm. on 21.0 cm. by 29.7 cm. (DIN size A4) drawing sheets, and a sight no greater than 17.6 cm. by 24.4 cm. (6 15/16 by 9 .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Objections
Claim objected to because of the following informalities:  
In claim 1, page 2, lines 7-8, “a jet pipe” should read --the jet pipe--.
In claim 1, page 3, line 5, “a sealing strip” and “a sealing ring” should read --a sealing strip-- and --a sealing ring--. 
The preamble of claim 5 recites “a pressurized test method for in-situ mining natural gas hydrates by jets, using the test device according to any one of claims 1” but should read --a pressurized test method for in-situ mining natural gas hydrates by jets, using the test device according to claim 1--.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Li et al. (U.S. 2016/0357888A1) disclose a pressurized test device for in-situ mining natural gas hydrates by jets (see fig. 1, refer to abstract and paragraph 0008), comprising a high pressure reaction kettle (1), a hydrate rock core (2), a first high pressure gas cylinder (3), a pressure reducing valve (4), a filter 5(), a balance kettle (6), a first pressure control valve (7), a first electronic balance (8), a constant-flux pump (9) and constant temperature water bath (13). The constant-flux pump, the first high pressure gas cylinder, the pressure reducing valve, the filter, the balance kettle and the first pressure control valve are connected to a gas-liquid inlet (12) of the high pressure reaction kettle through a pipeline and a stop valve; a temperature sensor and a pressure sensor are arranged in the high pressure reaction kettle and are placed in the constant temperature water bath (refer to paragraph 0030 and 0031).
However, Li et al. fail to teach the injection system is configured to inject, into the simulation system, methane gas that is used for synthesis of natural gas hydrates, and pressurize the methane gas to a pressure desired by synthesis of natural gas hydrates; the injection system comprises a methane gas cylinder, a pressure relief valve, a pipe valve, a pressure regulating valve, a booster pump, an air compressor, a cushion container, a gas flow control meter, a check valve and a pipe valve; the methane gas cylinder is connected to the gas intake pipe by a first pipeline on which the pressure relief valve, the pipe valve, the pressure regulating valve, the gas flow control meter, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing and claim objections discussed at the top of the office action. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/Y.A/
02/18/2021